In a negligence action to recover damages for personal injury and loss of services, in which the defendant interposed, as a defense, that plaintiffs’ claims had been duly released in writing, the defendant appeals from an order of the Supreme iCourt, Dutchess County, entered April 3, 1962, which denied his motion for a separate and prior trial on the issue of general release raised by his defense. Order affirmed, with $10 costs and disbursements (Fonville V. Irving Poultry Go., 243 App. Div. 528; Romania v. Lamport & Holt, 207 App. Div. 861). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.